DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the Application Number 17/118,717 filed on 12/11/2020.
Claims 1-10 are currently pending and have been examined. 
This action is made NON-FINAL.
The examiner would like to note that this application is now being handled by examiner Jeffrey Chalhoub.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 11, 2020 and August 2, 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:

“S”,
“S103”,
“S104”,
“S106”.

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 10 is objected to because of the following informalities: 

Claim 10 appears to be independent and should therefore include all limitations of claim 1 rather than simply referring to claim 1.

Appropriate correction is required.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“an environment recognizer” in claims 1 and 7.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “an environment recognizer to recognize environment of a vehicle” in claims 1 and 7 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function of recognizing “conditions such as positions of surrounding vehicles, speed, and acceleration, based on information inputted from the camera group 21, the sonar group 22, and the like. The surrounding vehicles are vehicles traveling around the vehicle in question and heading in the same direction as the vehicle in question. The environment recognizer 1a may also recognize positions of other objects, such as a guard rail, a utility pole, a parked vehicle, and a pedestrian, in addition to the surrounding vehicles.” There is no disclosure of any particular structure, either explicitly or inherently, to recognize. The use of “conditions such as positions of surrounding vehicles, speed, and acceleration, based on information inputted from the camera group 21, the sonar group 22, and the like. The surrounding vehicles are vehicles traveling around the vehicle in question and heading in the same direction as the vehicle in question. The environment recognizer 1a may also recognize positions of other objects, such as a guard rail, a utility pole, a parked vehicle, and a pedestrian, in addition to the surrounding vehicles” is not adequate structure for performing the recognizing function because it does not describe a particular structure for the function and does not provide enough description for one of ordinary skill in the art to understand which structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claims 2-6, 8, and 10 are also rejected due to their dependency on claims 1 and 7.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
As the Applicant has invoked 112(f) properly but the specification does not provide a clear linking statement as to what the structural equivalents are, the Applicant’s claim limitations will be afforded their broadest reasonable interpretation.  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed functions of, for example, recognizing environment of a vehicle in claim 1. The specification does not demonstrate that applicant has made an invention that achieves the claimed functions because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Claims 2-6, 8, and 10 are also rejected due to their dependency on claims 1 and 7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tomozawa (U.S. Pub. No. 2017/0259812 A1) in view of Ho (KR 20060016691 A).

Regarding Claim 1:
Tomozawa teaches:
A parking assist system comprising:, (“A parking assistance device of the embodiment comprises” (Tomozawa: Summary of the Invention – 6th paragraph))
an environment recognizer to recognize environment of a vehicle;, (“the imaging units 15 sequentially photograph the external environment surrounding the vehicle body 2 including road surfaces on which the vehicle 1 can travel and areas in which the vehicle 1 can be parked, and output it as imaged image data.” (Tomozawa: Description of Embodiments – 33rd paragraph, FIG. 2) Examiner Note: The broadest reasonable interpretation determines that the imaging units are interpreted to be the environment recognizer based on their ability to detect the external environment surrounding the vehicle including road surfaces on which the vehicle can travel and areas in which the vehicle can be parked and output image data.)
a behavior controller to execute behavior control inclusive of steering and acceleration/deceleration,, (“The ECU 14 can control the steering system 13, the brake system 18, and the like by transmitting control signals to them via the in-vehicle network 23. The ECU 14 can also receive detection results from the torque sensor 13 b, a brake sensor 18 b, the steering angle sensor 19, the distance measuring units 16, the distance measuring units 17, the accelerator sensor 20, the shift sensor 21, the wheel speed sensor 22, and the like as well as operation signals from the operation input unit 10 and the like via the in-vehicle network 23.” (Tomozawa: Description of Embodiments – 37th paragraph, FIG. 4) Examiner Note: The broadest reasonable interpretation determines that the ECU is interpreted to be the behavior controller in this case based on its ability to control the steering system, the brake system, and the like.)
based on recognized information;, (“the external environment surrounding the vehicle body 2 including road surfaces on which the vehicle 1 can travel and areas in which the vehicle 1 can be parked” (Tomozawa: Description of Embodiments – 33rd paragraph, FIG. 2))
a suspension hold controller to suspend the vehicle with the behavior control and hold the vehicle suspended until receiving behavior-related operation by a driver; an automated-parking controller to set a reverse steering position, based on a current position of the vehicle and a desired parking position decided by the driver, between the current position and the desired parking position, move the vehicle from the current position to the reverse steering position, and execute stationary steering at the reverse steering position;, (“the ECU 14 functions as the target position determination unit 143 to determine the travel target position (the parking target position) of the vehicle 1 (Step S13). Subsequently, the ECU 14 functions as the travel route determination unit 144 to determine the travel route to the travel target position of the vehicle 1 (Step S14). FIG. 8 is an illustrative diagram of a setting example of the travel route. FIG. 8 illustrates a case of the travel route having two turning positions P1 and P2 of the steering wheel as the steering unit 4. In a travel route RTP in FIG. 8, the steering wheel as the steering unit 4 is steered to the left by a certain amount from an initial position PS at the start of parking assistance control processing on the vehicle 1, the vehicle reverses, and is directed toward the turning position P1 of the steering wheel as the steering unit 4” (Tomozawa: Description of Embodiments – 61st-64th paragraphs, FIG. 1-8) Tomozawa further describes how the ECU functions as the travel control unit and states “the ECU 14 functions as the travel control unit 145 to start an automatic steering mode that performs automatic steering in order to control the units of the vehicle 1 so as to cause the vehicle 1 to travel to the parking target position as the travel target position along the travel route” (Tomozawa: Description of Embodiments – 74th paragraph, FIG. 5) Examiner Note: The broadest reasonable interpretation determines that the ECU is interpreted to be the suspension hold controller as well as the automated-parking controller in this case based on its ability to function as the target position determination unit, the travel route determination unit, and the travel control unit.)
stationary steering is executed at the reverse steering position., (“the steering wheel as the steering unit 4 is steered to the left by a certain amount from an initial position PS at the start of parking assistance control processing on the vehicle 1, the vehicle reverses, and is directed toward the turning position P1 of the steering wheel as the steering unit 4.” (Tomozawa: Description of Embodiments – 64th paragraph, FIG. 1-3, 8))
Tomozawa does not teach but Ho teaches:
and a brake fluid pressure controller, (“An automatic temporary braking device for a vehicle to stop the vehicle.” (Ho: Description – 13th paragraph) Examiner Note: The broadest reasonable interpretation determines that the automatic temporary braking device is interpreted to be the brake fluid pressure controller in this case based on its ability to vary a braking oil pressure.)
to increase a braking force of the vehicle when, (“When the actuator 218 is driven, pressure is applied to the master cylinder 206 by the operation of the actuator 218, thereby increasing the pressure P2 of the brake oil in the master cylinder 206.” (Ho: Description – 41st paragraph, FIG. 2))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Tomozawa with these above aforementioned teachings from Ho in order to create a safe and user-friendly parking assist system and vehicle with automated parking capability. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Tomozawa’s parking assistance device and parking assistance method with Ho’s temporary automatic braking system and method in vehicle as “it is urgently required to stop the vehicle with sufficient braking force and stability under other conditions as well as securing strong and stable brake performance.” (Ho: Description – 14th paragraph) Combining Tomozawa and Ho would thus provide “an automatic temporary braking apparatus for a vehicle that stops a vehicle by automatically maintaining a braking force applied initially without applying force to the brake pedal after initially applying a force to the brake pedal” (Ho: Description – 20th paragraph), and as a result, “in an environment where traffic is complicated, the driver can automatically maintain the braking force of the vehicle without the need for applying the brake pedal continuously by the initial brake operation.” (Ho: Abstract – lines 8-10)
Regarding Claim 2:
Tomozawa in view of Ho, as shown in the rejection above, discloses the limitations of claim 1. Tomozawa further teaches:
The parking assist system as claimed in claim 1, wherein the automated-parking controller, (“the ECU 14 functions as the target position determination unit 143 to determine the travel target position (the parking target position) of the vehicle 1 (Step S13). Subsequently, the ECU 14 functions as the travel route determination unit 144 to determine the travel route to the travel target position of the vehicle 1” (Tomozawa: Description of Embodiments – 61st-62nd paragraphs, FIG. 1-3, 8) Tomozawa further describes how the ECU functions as the travel control unit and states “the ECU 14 functions as the travel control unit 145 to start an automatic steering mode that performs automatic steering in order to control the units of the vehicle 1 so as to cause the vehicle 1 to travel to the parking target position as the travel target position along the travel route” (Tomozawa: Description of Embodiments – 74th paragraph, FIG. 5) Examiner Note: The broadest reasonable interpretation determines that the ECU is interpreted to be the automated-parking controller in this case based on its ability to function as the target position determination unit, the travel route determination unit, and the travel control unit.)
[…] shifts a position in a shift range of a transmission mounted on the vehicle from a D-range to an R-range […], (“changes gears to reversing” (Tomozawa: Description of Embodiments – 64th paragraph))
[…] at the reverse steering position., (“the steering wheel as the steering unit 4 is steered to the left by a certain amount from an initial position PS at the start of parking assistance control processing on the vehicle 1, the vehicle reverses, and is directed toward the turning position P1 of the steering wheel as the steering unit 4.” (Tomozawa: Description of Embodiments – 64th paragraph, FIG. 1-3, 8))
Regarding Claim 3:
Tomozawa in view of Ho, as shown in the rejection above, discloses the limitations of claim 1. Tomozawa further teaches:
[…] a steering speed and/or a steering angle […], (“The steering angle sensor 19 is a sensor configured to detect the steering amount of the steering unit 4 such as a steering wheel, for example. The steering angle sensor 19 is configured by using a Hall element, for example. The ECU 14 acquires the steering amount of the steering unit 4 by the driver, the steering amount of each wheel 3 during automatic steering, and the like from the steering angle sensor 19 to perform a variety of control. The steering angle sensor 19 detects the turning angle of a turnlng part included in the steering unit 4. The steering angle sensor 19 is an example of an angle sensor.” (Tomozawa: Description of Embodiments – 40th paragraph, FIG. 3, 4))
[…] at the stationary steering., (“stationary steering control at the turning position of the vehicle” (Tomozawa: Summary of the Invention – 7th paragraph))
Tomozawa does not teach but Ho teaches:
The parking assist system as claimed in claim 1, wherein the brake fluid pressure controller executes, (“An automatic temporary braking device for a vehicle to stop the vehicle.” (Ho: Description – 13th paragraph) Examiner Note: The broadest reasonable interpretation determines that the automatic temporary braking device is interpreted to be the brake fluid pressure controller in this case based on its ability to vary a braking oil pressure.)
[…] brake fluid pressure control to increase a brake fluid pressure […], (“When the actuator 218 is driven, pressure is applied to the master cylinder 206 by the operation of the actuator 218, thereby increasing the pressure P2 of the brake oil in the master cylinder 206.” (Ho: Description – 41st paragraph, FIG. 2))
[…] from a predetermined pressure to a desired brake fluid pressure, and the desired brake fluid pressure is varied depending on […], (“The pressure P1 of the brake oil before driving of the actuator 218 and the pressure P2 of the brake oil after driving are not the same, and the pressure P2 of the brake oil after driving is greater than the pressure P1 of the brake oil before driving. If low, the pressure control unit 220 continues the operation of driving the actuator 218. However, if equal to the pressure (P2) pressure (P1) of the driving before the brake fluid after driving the brake fluid, the pressure control unit 220 continues to the brake fluid pressure in the master cylinder (206) to when the brake is released as By holding it, the piston 204 can be fixed to maintain the initial braking force” (Ho: Description – 44th-45th paragraphs, FIG. 1-3) Examiner Note: The broadest reasonable interpretation determines that the pressure P1 is interpreted to be the predetermined pressure while the pressure P2 is interpreted to be the desired pressure in this case.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Tomozawa with these above aforementioned teachings from Ho in order to create a safe and user-friendly parking assist system and vehicle with automated parking capability. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Tomozawa’s parking assistance device and parking assistance method with Ho’s temporary automatic braking system and method in vehicle as “it is urgently required to stop the vehicle with sufficient braking force and stability under other conditions as well as securing strong and stable brake performance.” (Ho: Description – 14th paragraph) Combining Tomozawa and Ho would thus provide “an automatic temporary braking apparatus for a vehicle that stops a vehicle by automatically maintaining a braking force applied initially without applying force to the brake pedal after initially applying a force to the brake pedal” (Ho: Description – 20th paragraph), and as a result, “in an environment where traffic is complicated, the driver can automatically maintain the braking force of the vehicle without the need for applying the brake pedal continuously by the initial brake operation.” (Ho: Abstract – lines 8-10)
Regarding Claim 7:
Tomozawa teaches:
A vehicle with automated parking capability, the vehicle comprising:, (“the vehicle 1 is a four-wheel automobile, for example, and has two right and left front wheels 3F and two right and left rear wheels 3R. All of these four wheels 3 can be steered.” (Tomozawa: Description of Embodiments – 31st paragraph, FIG. 1-2))
an environment recognizer to recognize environment of a vehicle;, (“the imaging units 15 sequentially photograph the external environment surrounding the vehicle body 2 including road surfaces on which the vehicle 1 can travel and areas in which the vehicle 1 can be parked, and output it as imaged image data.” (Tomozawa: Description of Embodiments – 33rd paragraph, FIG. 2) Examiner Note: The broadest reasonable interpretation determines that the imaging units are interpreted to be the environment recognizer based on their ability to detect the external environment surrounding the vehicle including road surfaces on which the vehicle can travel and areas in which the vehicle can be parked and output image data.)
a behavior controller to execute behavior control inclusive of steering and acceleration/deceleration,, (“The ECU 14 can control the steering system 13, the brake system 18, and the like by transmitting control signals to them via the in-vehicle network 23. The ECU 14 can also receive detection results from the torque sensor 13 b, a brake sensor 18 b, the steering angle sensor 19, the distance measuring units 16, the distance measuring units 17, the accelerator sensor 20, the shift sensor 21, the wheel speed sensor 22, and the like as well as operation signals from the operation input unit 10 and the like via the in-vehicle network 23.” (Tomozawa: Description of Embodiments – 37th paragraph, FIG. 4) Examiner Note: The broadest reasonable interpretation determines that the ECU is interpreted to be the behavior controller based on its ability to control the steering system, the brake system, and the like.)
based on recognized information;, (“the external environment surrounding the vehicle body 2 including road surfaces on which the vehicle 1 can travel and areas in which the vehicle 1 can be parked” (Tomozawa: Description of Embodiments – 33rd paragraph, FIG. 2))
a suspension hold controller to suspend the vehicle with the behavior control and hold the vehicle suspended until receiving behavior-related operation by a driver; an automated-parking controller to set a reverse steering position, based on a current position of the vehicle and a desired parking position decided by the driver, between the current position and the desired parking position, move the vehicle from the current position to the reverse steering position, and execute stationary steering at the reverse steering position;, (“the ECU 14 functions as the target position determination unit 143 to determine the travel target position (the parking target position) of the vehicle 1 (Step S13). Subsequently, the ECU 14 functions as the travel route determination unit 144 to determine the travel route to the travel target position of the vehicle 1 (Step S14). FIG. 8 is an illustrative diagram of a setting example of the travel route. FIG. 8 illustrates a case of the travel route having two turning positions P1 and P2 of the steering wheel as the steering unit 4. In a travel route RTP in FIG. 8, the steering wheel as the steering unit 4 is steered to the left by a certain amount from an initial position PS at the start of parking assistance control processing on the vehicle 1, the vehicle reverses, and is directed toward the turning position P1 of the steering wheel as the steering unit 4” (Tomozawa: Description of Embodiments – 61st-64th paragraphs, FIG. 1-8) Tomozawa further describes how the ECU functions as the travel control unit and states “the ECU 14 functions as the travel control unit 145 to start an automatic steering mode that performs automatic steering in order to control the units of the vehicle 1 so as to cause the vehicle 1 to travel to the parking target position as the travel target position along the travel route” (Tomozawa: Description of Embodiments – 74th paragraph, FIG. 5) Examiner Note: The broadest reasonable interpretation determines that the ECU is interpreted to be the suspension hold controller as well as the automated-parking controller in this case based on its ability to function as the target position determination unit, the travel route determination unit, and the travel control unit.)
stationary steering is executed at the reverse steering position., (“the steering wheel as the steering unit 4 is steered to the left by a certain amount from an initial position PS at the start of parking assistance control processing on the vehicle 1, the vehicle reverses, and is directed toward the turning position P1 of the steering wheel as the steering unit 4.” (Tomozawa: Description of Embodiments – 64th paragraph, FIG. 1-3, 8))
Tomozawa does not teach but Ho teaches:
and a brake fluid pressure controller, (matic temporary braking device for a vehicle to stop the vehicle.” (Ho: Description – 13th paragraph) Examiner Note: The broadest reasonable interpretation determines that the automatic temporary braking device is interpreted to be the brake fluid pressure controller in this case based on its ability to vary a braking oil pressure.)
to increase a braking force of the vehicle when, (“When the actuator 218 is driven, pressure is applied to the master cylinder 206 by the operation of the actuator 218, thereby increasing the pressure P2 of the brake oil in the master cylinder 206.” (Ho: Description – 41st paragraph, FIG. 2))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Tomozawa with these above aforementioned teachings from Ho in order to create a safe and user-friendly parking assist system and vehicle with automated parking capability. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Tomozawa’s parking assistance device and parking assistance method with Ho’s temporary automatic braking system and method in vehicle as “it is urgently required to stop the vehicle with sufficient braking force and stability under other conditions as well as securing strong and stable brake performance.” (Ho: Description – 14th paragraph) Combining Tomozawa and Ho would thus provide “an automatic temporary braking apparatus for a vehicle that stops a vehicle by automatically maintaining a braking force applied initially without applying force to the brake pedal after initially applying a force to the brake pedal” (Ho: Description – 20th paragraph), and as a result, “in an environment where traffic is complicated, the driver can automatically maintain the braking force of the vehicle without the need for applying the brake pedal continuously by the initial brake operation.” (Ho: Abstract – lines 8-10)
Regarding Claim 9:
Tomozawa teaches:
A parking assist method for a parking assist system, the method comprising:, (“A parking assistance method of the embodiment comprises” (Tomozawa: Summary of the Invention – 10th paragraph))
an environment recognition step of recognizing environment of a vehicle;, (“the imaging units 15 sequentially photograph the external environment surrounding the vehicle body 2 including road surfaces on which the vehicle 1 can travel and areas in which the vehicle 1 can be parked, and output it as imaged image data.” (Tomozawa: Description of Embodiments – 33rd paragraph, FIG. 2))
a behavior control step of executing behavior control inclusive of steering and acceleration/deceleration,, (“The ECU 14 can control the steering system 13, the brake system 18, and the like by transmitting control signals to them via the in-vehicle network 23. The ECU 14 can also receive detection results from the torque sensor 13 b, a brake sensor 18 b, the steering angle sensor 19, the distance measuring units 16, the distance measuring units 17, the accelerator sensor 20, the shift sensor 21, the wheel speed sensor 22, and the like as well as operation signals from the operation input unit 10 and the like via the in-vehicle network 23.” (Tomozawa: Description of Embodiments – 37th paragraph, FIG. 4))
based on recognized information;, (“the external environment surrounding the vehicle body 2 including road surfaces on which the vehicle 1 can travel and areas in which the vehicle 1 can be parked” (Tomozawa: Description of Embodiments – 33rd paragraph, FIG. 2))
a suspension hold control step of suspending the vehicle with the behavior control and holding the vehicle suspended until receiving behavior- related operation by a driver; an automated-parking control step of setting a reverse steering position, based on a current position of the vehicle and a desired parking position decided by the driver, between the current position and the desired parking position, moving the vehicle from the current position to the reverse steering position, and executing stationary steering at the reverse steering position;, (“the ECU 14 functions as the target position determination unit 143 to determine the travel target position (the parking target position) of the vehicle 1 (Step S13). Subsequently, the ECU 14 functions as the travel route determination unit 144 to determine the travel route to the travel target position of the vehicle 1 (Step S14). FIG. 8 is an illustrative diagram of a setting example of the travel route. FIG. 8 illustrates a case of the travel route having two turning positions P1 and P2 of the steering wheel as the steering unit 4. In a travel route RTP in FIG. 8, the steering wheel as the steering unit 4 is steered to the left by a certain amount from an initial position PS at the start of parking assistance control processing on the vehicle 1, the vehicle reverses, and is directed toward the turning position P1 of the steering wheel as the steering unit 4” (Tomozawa: Description of Embodiments – 61st-64th paragraphs, FIG. 1-8) Tomozawa further describes how the ECU functions as the travel control unit and states “the ECU 14 functions as the travel control unit 145 to start an automatic steering mode that performs automatic steering in order to control the units of the vehicle 1 so as to cause the vehicle 1 to travel to the parking target position as the travel target position along the travel route” (Tomozawa: Description of Embodiments – 74th paragraph, FIG. 5))
stationary steering is executed at the reverse steering position., (“the steering wheel as the steering unit 4 is steered to the left by a certain amount from an initial position PS at the start of parking assistance control processing on the vehicle 1, the vehicle reverses, and is directed toward the turning position P1 of the steering wheel as the steering unit 4.” (Tomozawa: Description of Embodiments – 64th paragraph, FIG. 1-3, 8))
Tomozawa does not teach but Ho teaches:
and a brake fluid pressure control step, (“An automatic temporary braking device for a vehicle to stop the vehicle.” (Ho: Description – 13th paragraph))
of increasing a braking force of the vehicle when, (“When the actuator 218 is driven, pressure is applied to the master cylinder 206 by the operation of the actuator 218, thereby increasing the pressure P2 of the brake oil in the master cylinder 206.” (Ho: Description – 41st paragraph, FIG. 2))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Tomozawa with these above aforementioned teachings from Ho in order to create a safe and user-friendly parking assist system and vehicle with automated parking capability. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Tomozawa’s parking assistance device and parking assistance method with Ho’s temporary automatic braking system and method in vehicle as “it is urgently required to stop the vehicle with sufficient braking force and stability under other conditions as well as securing strong and stable brake performance.” (Ho: Description – 14th paragraph) Combining Tomozawa and Ho would thus provide “an automatic temporary braking apparatus for a vehicle that stops a vehicle by automatically maintaining a braking force applied initially without applying force to the brake pedal after initially applying a force to the brake pedal” (Ho: Description – 20th paragraph), and as a result, “in an environment where traffic is complicated, the driver can automatically maintain the braking force of the vehicle without the need for applying the brake pedal continuously by the initial brake operation.” (Ho: Abstract – lines 8-10)
Regarding Claim 10:
Tomozawa in view of Ho, as shown in the rejection above, discloses the limitations of claim 1. Tomozawa further teaches:
A non-transitory computer-readable storage medium storing a computer program for causing a computer to function as the parking assist system as claimed in claim 1., (“The ECU 14 has a central processing unit (CPU) 14 a, a read only memory (ROM) 14 b, a random access memory (RAM) 14 c, a display control unit 14 d, a sound control unit 14 e, and a solid state drive (SSD, flash memory) 14 f, for example. The CPU 14 a can perform a variety of arithmetic processing and control, such as image processing concerned with images displayed on the display devices 8 and 12, determination of a travel target position of the vehicle 1, arithmetic processing of a travel route of the vehicle 1, judgment as to whether interference with an object is present, automatic control of the vehicle 1, and release of automatic control. The CPU 14 a can read a computer program installed and stored in a nonvolatile memory such as the ROM 14 b, and perform arithmetic processing in accordance with the program. The RAM 14 c temporarily stores therein various types of data to be used for arithmetic processing performed by the CPU 14 a.” (Tomozawa: Description of Embodiments – 38th paragraph, FIG. 4))

Claims 4-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tomozawa (U.S. Pub. No. 2017/0259812 A1) in view of Ho (KR 20060016691 A) in further view of Kawasaki (U.S. Pub. No. 2003/0033071 A1).

Regarding Claim 4:
Tomozawa in view of Ho, as shown in the rejection above, discloses the limitations of claim 1. Tomozawa does not teach but Ho teaches:
[…] and the brake fluid pressure controller varies the brake fluid pressure, […], (“The pressure P1 of the brake oil before driving of the actuator 218 and the pressure P2 of the brake oil after driving are not the same, and the pressure P2 of the brake oil after driving is greater than the pressure P1 of the brake oil before driving. If low, the pressure control unit 220 continues the operation of driving the actuator 218. However, if equal to the pressure (P2) pressure (P1) of the driving before the brake fluid after driving the brake fluid, the pressure control unit 220 continues to the brake fluid pressure in the master cylinder (206) to when the brake is released as By holding it, the piston 204 can be fixed to maintain the initial braking force” (Ho: Description – 44th-45th paragraphs, FIG. 1-3))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Tomozawa with these above aforementioned teachings from Ho in order to create a safe and user-friendly parking assist system and vehicle with automated parking capability. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Tomozawa’s parking assistance device and parking assistance method with Ho’s temporary automatic braking system and method in vehicle as “it is urgently required to stop the vehicle with sufficient braking force and stability under other conditions as well as securing strong and stable brake performance.” (Ho: Description – 14th paragraph) Combining Tomozawa and Ho would thus provide “an automatic temporary braking apparatus for a vehicle that stops a vehicle by automatically maintaining a braking force applied initially without applying force to the brake pedal after initially applying a force to the brake pedal” (Ho: Description – 20th paragraph), and as a result, “in an environment where traffic is complicated, the driver can automatically maintain the braking force of the vehicle without the need for applying the brake pedal continuously by the initial brake operation.” (Ho: Abstract – lines 8-10)
Tomozawa in view of Ho does not teach but Kawasaki teaches:
The parking assist system as claimed in claim 1, further comprising: a road surface gradient detector to detect a gradient of a road surface on which the vehicle is located,, (“an apparatus and method for judging road surface gradients and a program for judging gradients of the road surface on which a vehicle is running” (Kawasaki: Summary of the Invention – 12th paragraph))
[…] based on the gradient of a course of movement., (“for judging road surface gradients and a program for judging gradients of the road surface on which a vehicle is running” (Kawasaki: Summary of the Invention – 12th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Tomozawa in view of Ho with these above aforementioned teachings from Kawasaki in order to create a user-friendly and effective parking assist system and vehicle with automated parking capability. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Tomozawa’s parking assistance device and parking assistance method with Kawasaki’s apparatus, method, and program for judging road surface gradients as “when using a front and rear acceleration sensor for detecting gradients of a road surface, the structure of a control circuit will become complicated which, in turn, leads to increased costs owing to the fact that a detection sensor is additionally required besides detectors related to an ABS device. Also in case gradients are obtained by using an acceleration sensor or on the basis of vehicle speed without using an acceleration sensor, it is difficult to accurately calculate the acceleration resistance torque.” (Kawasaki: Background of the Invention – 11th paragraph) Combining Tomozawa and Kawasaki would thus provide “an apparatus and method for judging road surface gradients and a program for judging gradients of the road surface on which a vehicle is running to thereby improve running performances through a simple structure.” (Kawasaki: Summary of the Invention – 12th paragraph)
Regarding Claim 5:
Tomozawa in view of Ho, as shown in the rejection above, discloses the limitations of claim 3. Tomozawa does not teach but Ho teaches:
The parking assist system as claimed in claim 3, wherein the brake fluid pressure controller, (“An automatic temporary braking device for a vehicle to stop the vehicle.” (Ho: Description – 13th paragraph) Examiner Note: The broadest reasonable interpretation determines that the automatic temporary braking device is interpreted to be the brake fluid pressure controller in this case based on its ability to vary a braking oil pressure.)
[…] increases the brake fluid pressure […], (“When the actuator 218 is driven, pressure is applied to the master cylinder 206 by the operation of the actuator 218, thereby increasing the pressure P2 of the brake oil in the master cylinder 206.” (Ho: Description – 41st paragraph, FIG. 2))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Tomozawa with these above aforementioned teachings from Ho in order to create a safe and user-friendly parking assist system and vehicle with automated parking capability. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Tomozawa’s parking assistance device and parking assistance method with Ho’s temporary automatic braking system and method in vehicle as “it is urgently required to stop the vehicle with sufficient braking force and stability under other conditions as well as securing strong and stable brake performance.” (Ho: Description – 14th paragraph) Combining Tomozawa and Ho would thus provide “an automatic temporary braking apparatus for a vehicle that stops a vehicle by automatically maintaining a braking force applied initially without applying force to the brake pedal after initially applying a force to the brake pedal” (Ho: Description – 20th paragraph), and as a result, “in an environment where traffic is complicated, the driver can automatically maintain the braking force of the vehicle without the need for applying the brake pedal continuously by the initial brake operation.” (Ho: Abstract – lines 8-10)
Tomozawa in view of Ho does not teach but Kawasaki teaches:
[…] when the gradient is of a downhill or an uphill., (“uphill or downhill” (Kawasaki: Detailed Description – 81st paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Tomozawa in view of Ho with these above aforementioned teachings from Kawasaki in order to create a user-friendly and effective parking assist system and vehicle with automated parking capability. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Tomozawa’s parking assistance device and parking assistance method with Kawasaki’s apparatus, method, and program for judging road surface gradients as “when using a front and rear acceleration sensor for detecting gradients of a road surface, the structure of a control circuit will become complicated which, in turn, leads to increased costs owing to the fact that a detection sensor is additionally required besides detectors related to an ABS device. Also in case gradients are obtained by using an acceleration sensor or on the basis of vehicle speed without using an acceleration sensor, it is difficult to accurately calculate the acceleration resistance torque.” (Kawasaki: Background of the Invention – 11th paragraph) Combining Tomozawa and Kawasaki would thus provide “an apparatus and method for judging road surface gradients and a program for judging gradients of the road surface on which a vehicle is running to thereby improve running performances through a simple structure.” (Kawasaki: Summary of the Invention – 12th paragraph)
Regarding Claim 8:
Tomozawa in view of Ho, as shown in the rejection above, discloses the limitations of claim 7. Tomozawa does not teach but Kawasaki teaches:
The vehicle with automated parking capability as claimed in claim 7, wherein the vehicle is one having a driving source disposed on an opposite side in a vehicle front-rear direction to a steering wheel., (“A rear-wheel drive car” (Kawasaki: Detailed Description – 81st paragraph) Examiner Note: The broadest reasonable interpretation determines that the vehicle is one having a driving source disposed on an opposite side in a vehicle front-rear direction to a steering wheel based on it being a rear-wheel drive vehicle.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Tomozawa with these above aforementioned teachings from Kawasaki in order to create a user-friendly and effective parking assist system and vehicle with automated parking capability. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Tomozawa’s parking assistance device and parking assistance method with Kawasaki’s apparatus, method, and program for judging road surface gradients as “when using a front and rear acceleration sensor for detecting gradients of a road surface, the structure of a control circuit will become complicated which, in turn, leads to increased costs owing to the fact that a detection sensor is additionally required besides detectors related to an ABS device. Also in case gradients are obtained by using an acceleration sensor or on the basis of vehicle speed without using an acceleration sensor, it is difficult to accurately calculate the acceleration resistance torque.” (Kawasaki: Background of the Invention – 11th paragraph) Combining Tomozawa and Kawasaki would thus provide “an apparatus and method for judging road surface gradients and a program for judging gradients of the road surface on which a vehicle is running to thereby improve running performances through a simple structure.” (Kawasaki: Summary of the Invention – 12th paragraph)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tomozawa (U.S. Pub. No. 2017/0259812 A1) in view of Ho (KR 20060016691 A) in further view of Ichinose (U.S. Pub. No. 2003/0062228 A1).

Regarding Claim 6:
Tomozawa in view of Ho, as shown in the rejection above, discloses the limitations of claim 1. Tomozawa does not teach but Ho teaches:
The parking assist system as claimed in claim 1, wherein the vehicle is provided with a disk brake to press brake pads against a disk by way of fluid pressure to brake the vehicle,, (“The brake system of a vehicle is divided into a disc brake and a drum brake. The disc brake is a frictional braking force that pushes the brake pads by the action of a hydraulic piston while the disc is made of steel cast iron disks that rotate together with the wheels.” (Ho: Description – 15th paragraph))
[…] the brake fluid pressure controller executes […], (“An automatic temporary braking device for a vehicle to stop the vehicle.” (Ho: Description – 13th paragraph) Examiner Note: The broadest reasonable interpretation determines that the automatic temporary braking device is interpreted to be the brake fluid pressure controller in this case based on its ability to vary a braking oil pressure.)
[…] brake fluid pressure control to increase the brake fluid pressure […], (“When the actuator 218 is driven, pressure is applied to the master cylinder 206 by the operation of the actuator 218, thereby increasing the pressure P2 of the brake oil in the master cylinder 206.” (Ho: Description – 41st paragraph, FIG. 2))
[…] from a predetermined pressure to a desired brake fluid pressure, […], (“The pressure P1 of the brake oil before driving of the actuator 218 and the pressure P2 of the brake oil after driving are not the same, and the pressure P2 of the brake oil after driving is greater than the pressure P1 of the brake oil before driving. If low, the pressure control unit 220 continues the operation of driving the actuator 218. However, if equal to the pressure (P2) pressure (P1) of the driving before the brake fluid after driving the brake fluid, the pressure control unit 220 continues to the brake fluid pressure in the master cylinder (206) to when the brake is released as By holding it, the piston 204 can be fixed to maintain the initial braking force” (Ho: Description – 44th-45th paragraphs, FIG. 1-3) Examiner Note: The broadest reasonable interpretation determines that the pressure P1 is interpreted to be the predetermined pressure while the pressure P2 is interpreted to be the desired pressure in this case.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Tomozawa with these above aforementioned teachings from Ho in order to create a safe and user-friendly parking assist system and vehicle with automated parking capability. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Tomozawa’s parking assistance device and parking assistance method with Ho’s temporary automatic braking system and method in vehicle as “it is urgently required to stop the vehicle with sufficient braking force and stability under other conditions as well as securing strong and stable brake performance.” (Ho: Description – 14th paragraph) Combining Tomozawa and Ho would thus provide “an automatic temporary braking apparatus for a vehicle that stops a vehicle by automatically maintaining a braking force applied initially without applying force to the brake pedal after initially applying a force to the brake pedal” (Ho: Description – 20th paragraph), and as a result, “in an environment where traffic is complicated, the driver can automatically maintain the braking force of the vehicle without the need for applying the brake pedal continuously by the initial brake operation.” (Ho: Abstract – lines 8-10)
Tomozawa in view of Ho does not teach but Ichinose teaches:
[…] and the desired brake fluid pressure is set to one […], (“stabilizing the fluid pressure. Subsequently, the command is switched to the braking pressure control unit 104 and the brake fluid pressure continues to be controlled until the disappearance of the input braking force demand. Further, at the end of the brake fluid pressure control upon the disappearance of the braking force demand, the pad clearance is set again as at the time of initialization, so that an always constant clearance of the brake pads 2 is maintained.” (Ichinose: Description of the Embodiments – 47th paragraph, FIG. 1, 4))
[…] with the brand-new brake pads as standards., (“In setting the pad clearance, a mechanic may adjust the position where the brake pads 2 come into contact with the brake disk 3, and from this position, set the brake pads 2 backward by an amount corresponding to a preset clearance.” (Ichinose: Description of the Embodiments – 31st paragraph, FIG. 1) Ichinose continues to describe the replacement of brake pads by mechanics and states “During maintenance and repair work for conventional braking systems of vehicles, such as replacing brake pad and overhaul, a mechanic moves back a piston of caliper assembly with his or her hand to separate a brake pads from a brake disk.” (Ichinose: Description of the Embodiments – 53rd paragraph) Examiner Note: The broadest reasonable interpretation determines that the brake pads are brand-new given their replacement at a mechanical shop during maintenance.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Tomozawa in view of Ho with these above aforementioned teachings from Ichinose in order to create an efficient parking assist system and vehicle with automated parking capability. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Tomozawa’s parking assistance device and parking assistance method with Ichinose’s braking apparatus and method of controlling the same as “the higher the motor speed, the shorter the time when the vehicle runs free while the fluid pressure increases more sharply.” (Ichinose: Background of the Invention – 7th paragraph) Combining Tomozawa and Ichinose would thus provide “a braking apparatus high in responsiveness with the braking force controllable with high accuracy, and a method of controlling the braking apparatus.” (Ichinose: Summary of the Invention – 9th paragraph)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Chalhoub whose telephone number is (571) 272-9754. The examiner can normally be reached Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.R.C./Examiner, Art Unit 3667                                                                                                                                                                                                        

/VIVEK D KOPPIKAR/Supervisory Patent Examiner, Art Unit 3667                                                                                                                                                                                                        

October 27, 2022